Citation Nr: 0806451	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had verified active military service from July 6 
to August 2, 1967.  He also had periods of active duty for 
training (ADT) from April 18 to October 10, 1964; June 4 to 
June 19, 1965; and from July 29 to August 13, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1997, the Board remanded the veteran's claim to the RO 
for further evidentiary development.  In June 2000, the Board 
entered a decision in his appeal.  However, the Board 
subsequently learned that the veteran had requested to be 
scheduled for a videoconference hearing before a Veterans Law 
Judge prior to the issuance of the June 2000 decision.  As a 
result, in June 2000, the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file. 

Thereafter, in the interest of due process, the Board vacated 
our June 2000 decision in January 2001.  In March 2001, the 
Board remanded the veteran's claim to the RO for additional 
evidentiary development.  

In May 2003, the Board requested a medical opinion, pursuant 
to 38 U.S.C.A. § 7109 and as set forth in a designated 
Veterans Health Administration (VHA) Directive, in response 
to the veteran's claim of entitlement to service connection 
for a low back disorder.  38 U.S.C.A. § 7109(a); 38 C.F.R. 
§ 20.901.  See generally Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  In August 2003, the Board received an opinion.  In 
November 2003, the veteran and his attorney were given an 
opportunity to present additional argument, and they did not 
present any further evidence or argument.  In a May 2004 
decision, the Board denied the veteran's claim.  

The veteran appealed the Board's May 2004 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, the parties filed a Joint Motion for Remand, 
dated in January 2005, wherein the veteran's attorneys and 
the VA General Counsel agreed to remand the veteran's claim 
for consideration of the presumption of soundness in light of 
the judicial holding rendered in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), and an opinion of the VA General 
Counsel, VAOPGCPREC 3-2003 (July 16, 2003).  In January 2005, 
a Court order was issued, vacating the Board's May 2004 
decision and remanding the matter pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.  

In June 2005, the Board considered the veteran's claim and 
again denied service connection for a low back disorder.  The 
veteran appealed that decision to the Court.  In that 
litigation, both parties submitted briefs in support of their 
arguments.  In April 2007, an Order was issued bythe Court, 
remanding the veteran's claim for the Board to grant 
entitlement to service connection for a low back disorder.  

In this context, the Board notes that the issue certified to 
the Board and the issue currently before the Board is 
entitlement to service connection for a low back disorder.  
Accordingly, the grant of service connection herein is 
considered a full grant of the benefit sought in this appeal.  
Therefore, the RO will effectuate the Court's Order as to 
assigning an appropriate disability rating and effective 
date.  


FINDING OF FACT

An April 2007 Order of the U.S. Court of Appeals for Veterans 
Claims directed that entitlement to service connection for a 
low back disorder be granted.  


CONCLUSION OF LAW

Service connection for a low back disorder is warranted.  
38 U.S.C.A. §§ 1101, 1111, 1110, 1153 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a) (2004 & 2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Given the fully favorable decision herein, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the veteran is moot or represents 
harmless error.  As to any additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

II.  Facts and Analysis

In its April 2007 Order, the Court considered the question of 
whether there is clear and unmistakable evidence of record 
establishing that the veteran's pre-existing back disability 
was not aggravated by service.  The Court noted the evidence 
submitted in support of the veteran's claim, namely medical 
opinions from the veteran's private physician, Dr. F.A.G., 
which stated that the veteran's current back condition was 
attributable to his in-service injury, given the subsequent 
changes on X-ray and on magnetic reasoning imaging.  See 
private medical opinions from Dr. F.A.G. dated August 2002 
and February 2003.  The Court also noted the evidence of 
record which indicated that the veteran's pre-existing back 
disability was not aggravated by service.  See VA medical 
opinions dated September 1998, June 2002, and August 2003.  

The Court essentially found that, given the opposing medical 
evidence of record, reasonable minds could differ on the 
question of aggravation of the veteran's pre-existing back 
disability and, thus, there is no clear and unmistakable 
evidence showing that the veteran's pre-existing back 
disability was not aggravated by service. 

The Court reversed the Board's prior June 2005 decision and 
remanded the claim with directions to grant service 
connection for a low back disorder.  Accordingly, entitlement 
to service connection for a low back disorder is granted.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


